Coleman, C.J.
(dissenting) — It is undisputed that the reason for the delay in charging appellant was the prosecutor's decision to seek sequential prosecution in order to secure the testimony of an accomplice after the accomplice had been convicted. There is no contention that the State acted in bad faith by engaging in delay to circumvent the juvenile justice system. The majority acknowledges, as it *229must, that sequential prosecution is a valid reason for delay. State v. Boseck, 45 Wn. App. 62, 723 P.2d 1182 (1986). The majority further acknowledges that Boseck "at least suggests a contrary result" to that reached here. Majority, at 227. The majority asserts, however, that identifying an appropriate reason for delay does not conclude the matter. The reason for the delay, the majority says, "must be weighed against the prejudice." Majority, at 224. This is entirely contrary to the holding in State v. Lidge, 111 Wn.2d 845, 765 P.2d 1292 (1989), which recognized that important societal interests are served by " [allowing prosecutors broad discretion to delay the filing of charges until they are 'completely satisfied that [they] should prosecute and will be able promptly to establish guilt beyond a reasonable doubt[.]"' Lidge, at 850 (quoting United States v. Lovasco, 431 U.S. 783, 795, 52 L. Ed. 2d 752, 97 S. Ct. 2044 (1977)).
Before finding an abuse of discretion, the action or decision taken must be manifestly unreasonable or exercised upon untenable grounds. State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971). Stated another way, discretion is not abused unless no decisionmaker, acting reasonably, would have taken the course adopted. Griggs v. Averbeck Realty, Inc., 92 Wn.2d 576, 584, 599 P.2d 1289 (1979).
The majority abandons the abuse of discretion standard employed by Lidge and the other authorities cited in its opinion and instead adopts a test that the evidence the State wishes and which it delays charging in order to obtain must be essential. The majority says, "While desirable, the accomplice's testimony was not essential." Majority, at 225. It is not surprising that there is no authority cited for this proposition because there is none. Such a rule completely vitiates the discretionary standard adopted in Lidge.
One of the State's proffered reasons for the delay was the need to obtain the accomplice's testimony to prove intent so as to avoid the possibility that Dixon might have been convicted only of criminal trespass. The majority dismisses *230this reason by pointing to the inference of intent statute (RCW 9A.52.040) and curiously observes: "Further, in a trial to a juvenile judge, rather than to a jury, there is less need for the State to introduce every possible bit of evidence and it can more confidently rely on the drawing of inferences." Majority, at 225. This assertion which suggests that judges are easier to convince than jurors is speculative at best and is certainly not in accord with this writer's experience with bench trials.
In setting forth its balancing test, the majority completely rewrites the law without the benefit of any precedent. In discussing the seriousness prong of its test, the majority acknowledges that burglary is sometimes very serious, but goes on to assert that "burglary by juveniles is very common and does not rank high in the seriousness level of offenses." Majority, at 227. I question whether the seriousness of an offense alone is a proper criterion for determining whether delay in charging is justified. Even assuming that it is, I cannot accept the suggestion that because certain criminal activity occurs frequently, it is somehow less serious. Persons who have suffered burglaries may also be at a loss to understand the logic of the majority's minimization of juvenile burglary.
I agree with the majority that discretion may be erroneously exercised and that appellate courts have no hesitation in finding a judicial abuse of discretion when warranted. Majority, at 227. The majority concedes, however, that delay to obtain testimony is legitimate. The majority even acknowledges that it would have been "desirable" to have had the accomplice's testimony. Majority, at 225. As the Lidge court acknowledged, courts should not substitute their judgment for the prosecutor's regarding charging decisions.
[T]he Due Process Clause does not permit courts to abort criminal prosecutions simply because they disagree with a prosecutor's judgment as to when to seek an indictment. Judges are not free, in defining "due process," to impose on law enforcement officials our "personal and private notions" *231of fairness and to "disregard the limits that bind judges in their judicial function."
Lidge, at 850 (quoting Lovasco, at 790). Accordingly, there was a tenable basis for the decision to delay filing charges in the case. While I agree that it was not "essential" to delay prosecution until the accomplice had been convicted, I cannot say that the decision was manifestly unreasonable or exercised upon untenable grounds.
Finally, the majority's decision also seems to be at odds with the holding in State v. Schifferl, 51 Wn. App. 268, 753 P.2d 549 (1988). In Schifferl, even a negligent act on the part of the State causing delay beyond the defendant's 18th birthday was deemed insufficient to warrant dismissal of criminal charges.
For the reasons indicated, I must respectfully dissent. I would affirm the judgment of the trial court.
Review granted at 113 Wn.2d 1022 (1989).